Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 1 of 11




                  EXHIBIT 10
Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 2 of 11




                                                                      EXHIBIT
                                                                          5004
Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 3 of 11
Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 4 of 11




                  KW2 Final Campaign Report
                       July 27th – October 13th, 2016
      Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 5 of 11
                                                          WEC BringIt Campaign Media Report


TOPLINE PERFORMANCE




     Overall, the Bring It to the Ballot awareness campaign garnered an estimated nearly 30 million impressions
     Over 40,000 users clicked through to the BringIt website
          o    72% of visitors had never been to the BringIt site before
     Once on the site, users stayed for an average of 25 seconds and viewed 1.2 pages
          o    After visiting the “Do I Have The Right Photo ID” page, users visited the following pages:
                       Homepage (281 sessions)
                       How Do I Get A Free State ID Card? (61 sessions)
                       More Information About Wisconsin’s New Voter ID Law (58 sessions)
                       Are There Exceptions To The New Law? (33 sessions)
          o    There were no large differences in performance by geography – users from all WI DMAs had similar
               average session duration and pages/session
                       Milwaukee sent over double the sessions of any other DMA



NOTES

     This report does not include data for Milwaukee Elections Commission media efforts
     Due to Google Analytics setup, KW2 is unable to report on user-initiated expansion of the accordion menu on
      the “Do I Have the Right Photo ID?” page. This would be a good indicator of user engagement on-site.
     Google Analytics time on site/average session duration metric is only inclusive of users who viewed more
      than 1 page. Users who visited the landing page, expanded accordion menus and left would not be included
      in this metric.
     MaxPoint is the digital vendor partner utilized for online display, mobile, and video inventory targeted to the
      three main audience groups




                                                                                                                        2
          Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 6 of 11
                                                             WEC BringIt Campaign Media Report


ONLINE DISPLAY BANNER ADS
Vendor                                            Audience          Impressions            C lick s           C TR

                                             Minorities                   3,584,566                   8,739          0.24%
Display                                      Low-SES                      3,584,444                   8,857          0.25%
                                             Students                     3,584,512                   9,274          0.25%

Key Results
         Display banners delivered the largest impression volume – over 10 million
         Impressions were delivered evenly among the three audiences, with all groups seeing similar CTR results
              o   The combined mobile/desktop 0.25% CTR is right on par with MaxPoint benchmarks
         Once on site, users stayed for over 30 seconds and viewed 1.24 pages
              o   The Minorities target audience spent the longest on the site – 40 seconds – and viewed the most
                  pages
         See Appendix for performance indices by “digital zip”




ONLINE VIDEO




Key Results
         Online video delivered the 2nd largest impression volume at nearly 5.5 million
         Over 8,000 users clicked through to the website
         MaxPoint saw significantly higher VCR (video completion rate) than YouTube (skippable inventory).
              o   Thus, MaxPoint drove awareness while YouTube drove more clicks to the website for additional
                  information
         Overall BringIt video ads were watched in full 3.5 million times – total of 14,591 hours spent watching (or
          608 days)
         MaxPoint video clickers viewed significantly more pages on site – 1.25 on average, compared to YouTube’s
          1.06


                                                                                                                        3
          Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 7 of 11
                                                                  WEC BringIt Campaign Media Report


FACEBOOK
                                                                                                              Post
Targeting Group                              Im pressions          C lick s              C TR                               N ew Page Lik es
                                                                                                           Engagem ent
Language: Spanish                                 1,784,928                    2,230             0.12%            2,610                  46
Ethnic Affinity: African American                 1,593,435                    1,753             0.11%            2,011                  41
Ethnic Affinity: Asian American                     468,777                      465             0.10%              539                  11
Education Level: HS and Income 30-40k               430,241                      403             0.09%              443                  10
Education Level: In College/Grad School           1,312,017                      914             0.07%            1,043                  22
Totals                                          5 ,5 8 9 ,3 9 8               5 ,7 6 5          0 .1 0 %         6 ,6 4 6               130

Key Results
          Nearly 5.6 million impressions were served through the course of the campaign
          298k unique users were reached across five main targeting groups: Spanish language speakers, African
           American, Asian American, “low-SES” (defined as income level $30-40k and high school education), and
           students (defined as in college or grad school)
                 o    The average frequency was nearly 19x over the two-month campaign
          Spanish language speakers were most likely to engage with ads (clicks, reactions, comments)
                 o    They also viewed the most pages on-site after clicking an ad
          130 new WEC Facebook page likes are attributed to the campaign (8% of overall page likes as of 9/30)
          Students were least likely to click – or take any action – on Facebook ads. However, they did make up a
           large portion (nearly 25%) of the impressions delivered
          There were no notable performance differences between the two ad variations - 0.10% vs 0.11% CTR
           (Spanish language ad variations not pictured)




                                                                                                                                           4
         Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 8 of 11
                                                             WEC BringIt Campaign Media Report


CINEMA
                                                                    Estimated Added
Tactic                    Impressions             Spots Run
                                                                         Value
Cinema                          1,091,975                108,314     $        18,852.00

Key Results
        Over 1 million cinema-goers saw BringIt ads across the state
        Cinema delivered nearly $19,000 in added value including a full bonus week of advertising
        Note: Cinema was not included for the downtown Milwaukee market due to direction given from WEC on
         5/3/16, based on existing efforts by the Milwaukee Elections Commission.
        See Appendix for full list of theaters included in the cinema buy.




INTERIOR BUS ADS
Key Results
        Interior bus ads drove 20% of overall campaign impressions
        The largest impression numbers came from the most populous markets in which public transportation is
         heavily relied-on, Milwaukee & Madison




                                                                                                                5
      Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 9 of 11
                                                     WEC BringIt Campaign Media Report


APPENDIX
     The below maps show MaxPoint digital zip-level performance across the state (map #1), and specific to
      Milwaukee (map #2). RED indicates digital zips which saw HIGH performance (CTR, VCR), ORANGE indicates
      MEDIUM performance, YELLOW indicates LOW performance.




                                                                                                           6
Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 10 of 11
                                    WEC BringIt Campaign Media Report




                                                                           7
    Case: 3:15-cv-00324-jdp Document #: 401-10 Filed: 09/18/20 Page 11 of 11
                                                      WEC BringIt Campaign Media Report


   The below list shows all theaters included in the WEC BringIt cinema buy.




                                                                                          8
